Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al. (US. Pub. No. 2016/0364862 A1; hereinafter “Reicher”) in view of Camus (US. Pub. No. 2008/0205589 A1)

Regarding claim 1, Reicher teaches an X-ray system, comprising: 
at least one processor (see Reicher, fig. 1, para. [0042]) configured to: 
generate an X-ray image (see Reicher, para. [0056], x-ray, medical image); 
perform automatic image analysis of the X-ray image (see Reicher, fig. 11, 1104, para. [0121]); 
receive an operator decision of the X-ray image (see Reicher, fig. 11, 1102);
compare an automatic analysis result of the X-ray image and the operator decision of the X-ray image (see Reicher, fig. 11, 1106,1108, para. [0122]); 
monitor an agreement level of the comparison (see Reicher, fig. 12, 1210, para. [0130]); and 
determine whether or not to request recommendations, the determination based according to at least the agreement level between the operator decision and the automatic analysis result (see Reicher, para. [0132], reporting for recommendations based on discrepancy and correlations); 
wherein requesting the recommendations is performed automatically by executing a decision escalation chain (see Reicher, para. [0133-134]).  
Reicher is silent to teaching that comprising 
an X-ray source; and a detector; 
wherein the recommendation is a remote image-analysis expertise. 
In the same field of endeavor, Camus teaches a system comprising 
an X-ray source; a detector (see Camus, para. [0032]); 
wherein the recommendation is a remote image-analysis expertise (see Camus, fig. 2, 240, 290, para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Reicher with the teaching of Camus in order to improve diagnosis and image analysis (see Camus, para. [0007-8]). 
 
Regarding claim 4, Reicher teaches a method for image acquisition by use of an X-ray system, the method comprising: 
generating an X-ray image (see Reicher, para. [0056], x-ray, medical image); 
performing automatic image analysis of the X-ray image (see Reicher, fig. 11, 1104, para. [0121]); 
receiving an operator decision of the X-ray image (see Reicher, fig. 11, 1102);
monitoring an agreement level of (see Reicher, fig. 12, 1210, para. [0130]) an automatic analysis result of the X-ray image and the operator decision of the X-ray image (see Reicher, fig. 11, 1106,1108, para. [0122]); and 
determining whether or not to request recommendations, the determination based according to at least the agreement level between the operator decision and the automatic analysis result (see Reicher, para. [0132], reporting for recommendations based on discrepancy and correlations); 
wherein requesting the recommendations is performed automatically by executing a decision escalation chain (see Reicher, para. [0133-134]).  
Reicher is silent to teaching a method, wherein the X-ray system comprises an X-ray device, and wherein the recommendation is a remote image-analysis expertise. 
In the same field of endeavor, Camus teaches a method wherein the X-ray system comprises an X-ray device (see Camus, para. [0032]); and
wherein the recommendation is a remote image-analysis expertise (see Camus, fig. 2, 240, 290, para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Reicher with the teaching of Camus in order to improve diagnosis and image analysis (see Camus, para. [0007-8]). 

Regarding claim 6, the combination of Reicher and Camus teaches a method according to claim 4, further comprising determining diagnostic demands and/or requirements prior to image acquisition (see Reicher, para. [0130], prior to first diagnosis).

Regarding claim 7, the combination of Reicher and Camus teaches a method according to claim 4, wherein the agreement level is classified as high if the automatic analysis result and the operator decision concur, and wherein requesting remote image-analysis expertise is waived (see Reicher, para. [0123-4]).

Regarding claim 8, the combination of Reicher and Camus teaches the method according to claim 4, wherein a remote image-analysis expertise is requested for at least one of a low level agreement, a low quality operator decision, and a quality automatic analysis result (see Reicher, para. [0123-4]).

Regarding claim 16, Reicher teaches a non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a method for image acquisition by use of an X-ray system (see Reicher, fig. 1), the method comprising:
generating an X-ray image (see Reicher, para. [0056], x-ray, medical image); 
performing automatic image analysis of the X-ray image (see Reicher, fig. 11, 1104, para. [0121]); 
receiving an operator decision of the X-ray image (see Reicher, fig. 11, 1102);
monitoring an agreement level of (see Reicher, fig. 12, 1210, para. [0130]) an automatic analysis result of the X-ray image and the operator decision of the X-ray image (see Reicher, fig. 11, 1106,1108, para. [0122]); and 
determining whether or not to request recommendations, the determination based according to at least the agreement level between the operator decision and the automatic analysis result (see Reicher, para. [0132], reporting for recommendations based on discrepancy and correlations); 
wherein requesting the recommendations is performed automatically by executing a decision escalation chain (see Reicher, para. [0133-134]).  
Reicher is silent to teaching a system, wherein the X-ray system comprises an X-ray device, and wherein the recommendation is a remote image-analysis expertise. 
In the same field of endeavor, Camus teaches a system wherein the X-ray system comprises an X-ray device (see Camus, para. [0032]); and
wherein the recommendation is a remote image-analysis expertise (see Camus, fig. 2, 240, 290, para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Reicher with the teaching of Camus in order to improve diagnosis and image analysis (see Camus, para. [0007-8]). 

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reicher and Camus as applied to claims 1 and 4 above, and further in view of Hwang (US. Pub. No. 2005/0265267 A1).

Regarding claim 3, the combination of Reicher and Camus teaches the system according to claim 1. 
The combination of Reicher and Camus is silent to teaching that wherein the remote expertise system is a brokering system. 
In the same field of endeavor, Hwang teaches a system wherein the remote expertise system is a brokering system (see Hwang, fig. 1, central control 16). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Reicher and Camus with the teaching of Hwang in order to improve medical image processing efficiency and accuracy (see Hwang, para. [0006-7]). 

Regarding claim 5, the combination of Reicher and Camus teaches the method according to claim 4. 
The combination of Reicher and Camus is silent to teaching that wherein executing the decision escalation chain comprises selection of a best matching remote image-analysis expertise.
In the same field of endeavor, Hwang teaches a method wherein executing the decision escalation chain comprises selection of a best matching remote image-analysis expertise (See Hwang, fig. 5, 516, para. [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Reicher and Camus with the teaching of Hwang in order to improve medical image processing efficiency and accuracy (see Hwang, para. [0006-7]). 

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reicher and Camus as applied to claims 1 and 4 above, and further in view of Liu et al. (US. Pub. No. 2014/0379364 A1; hereinafter “Liu”).

Regarding claim 9, the combination of Reicher and Camus teaches the method according to claim 4. 
The combination of Reicher and Camus is silent to teaching that further comprising determining an operator expertise level.
In the same filed of endeavor, Liu teaches a method comprising determining an operator expertise level (see Liu, fig. 3, 304, para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Reicher and Camus with the teaching of Liu in order to improve medical reporting efficiency (see Liu, para. [0002-4]). 

Regarding claim 10, the combination of Reicher, Camus and Liu teaches the method according to claim 9, further comprising outputting at least one option selector according to at least one of the operator expertise level and object data (see Liu, fig. 3, 308, 310).

Regarding claim 11, the combination of Reicher, Camus and Liu teaches the method according to claim 9, further comprising adapting a subsequent option selector according to at least one of the operator expertise and object data (see Liu, fig. 3, 306,308,310, para. [0044-46]).

Regarding claim 12, the combination of Reicher and Camus teaches the method according to claim 4. 
The combination of Reicher and Camus is silent to teaching that wherein the operator can waive the request for remote image-analysis expertise according to the operator expertise level.
In the same filed of endeavor, Liu teaches a method wherein the operator can waive the request for remote image-analysis expertise according to the operator expertise level (see Liu, fig. 3, 304, para. [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Reicher and Camus with the teaching of Liu in order to improve medical reporting efficiency (see Liu, para. [0002-4]). 

Regarding claim 13, the combination of Reicher and Camus teaches the method according to claim 4. 
The combination of Reicher and Camus is silent to teaching that wherein the decision escalation chain comprises an overruling function.
In the same filed of endeavor, Liu teaches a method wherein the decision escalation chain comprises an overruling function (see Liu, fig. 3, 318, para. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Reicher and Camus with the teaching of Liu in order to improve medical reporting efficiency (see Liu, para. [0002-4]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yuh (2018/0365824), Roehrig (2002/0097902) and Marshall (2008/0049996) teaches CAD medical systems. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648